                                                                                  JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. ED CV 19-0132-DOC (KKx)                                         Date: March 11, 2019

Title: WAYNE R. MARSH V FORD MOTOR COMPANY, ET AL


PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

              Deborah Lewman                                      CourtSmart
              Courtroom Clerk                                    Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:
        Russell W. Higgins                            Brian C. Vanderhoof

PROCEEDINGS: SCHEDULING CONFERENCE



        The Court orders the case REMANDED to Superior Court of California.




                                                                                    :          08
                                                  Initials of Clerk      djl




CV (10/08)                        CIVIL MINUTES - GENERAL                               Page 1 of 1
